Citation Nr: 1205490	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  04-27 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel



INTRODUCTION

The Veteran had a period of inactive duty for training from January 1982 to June 1982 with the Army National Guard of Arkansas. 

This matter comes before the Board of Veterans' Appeals  (Board) from a December 2002 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in North Little Rock, Arkansas.  

The Board notes that the issue of entitlement to a TDIU was not originally certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Because at the time of the November 2010 decision, the evidence suggested that the Veteran was unemployed due, at least in part, to symptoms of his service-connected left knee disability, the issue of entitlement to a TDIU was raised.  Therefore, the Board has continuing jurisdiction over such issue as part and parcel of the Veteran's initial rating claim.

This case was previously before the Board in November 2010 and was remanded for further development.  As will be further discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Board observes that, while on previous remand, the Veteran's original claims file was lost or misplaced.  However, as was found by the Board in November 2010 and for the reasons that will once again be fully discussed herein, the Board finds that, in the circumstances of this case, no prejudice results to the Veteran in proceeding in the adjudication of his TDIU claim. 

The Board denied the Veteran's claim for a increased disability rating for a left knee disability in the November 2010 decision.  In the same document, the Board remanded the Veteran's claim for a TDIU for further evidentiary development.  However, in December 2011, the RO issued a supplemental statement of the case addressing both the Veteran's claim for increase for a left knee disability and for a TDIU.  However, because the Board denied the Veteran's claim for an increased rating for a left knee disability in November 2010, and there is no evidence that the Veteran has appealed that decision, the decision is final and the Board no longer has jurisdiction over that issue.  Thus, despite that the RO readjudicated the issue in December 2011, the Board does not have jurisdiction over the issue any longer and therefore cannot address that issue in the current decision.

The Veteran testified before the undersigned Veterans Law Judge via video conference in August 2005.  A transcript of the hearing is of record. 

Lastly, although the Veteran was previously represented by a veterans service organization, there is no indication that he is currently represented by that organization or that he currently is represented by any other organization.  Significantly, a note accompanying the certification of appeal to the Board states that the RO had verified that the Veteran was no longer represented by any service organization.  


FINDING OF FACT

The Veteran is currently in receipt of service connection for a left knee disability, rated as 20 percent disabling.  The Veteran's service-connected disability has not been shown to be of such severity so as to preclude substantially gainful employment.



CONCLUSION OF LAW

The criteria for assignment of TDIU are not met, and the evidence does not warrant referral for consideration of a TDIU on an extra-schedular basis.  38 U.S.C.A. §§1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002). 

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

The Board finds that the elements necessary to fulfill the VA duty to notify the Veteran have been accomplished.  In November 2010, the Veteran received notice of the elements necessary to substantiate a claim for TDIU, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter informed the Veteran of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  The issue of entitlement for a TDIU was then rated for the first time in the December 2011 supplemental statement of the case.  

Relevant to the duty to assist, the Veteran's service treatment and personnel records, post-service VA treatment records, Social Security Administration  (SSA) disability records, and VA examination reports dated in December 2002, October 2006, July 2009, and February 2011 are of record.  As indicated in the Introduction, and in the previous November 2010 Board decision and remand, while on remand related to the Veteran's initial rating claim, the Veteran's original claims file was lost or misplaced.  Therefore, the original documents surrounding the Veteran's claim for an increased initial rating, i.e., the application, rating decision, notice of disagreement, statement of the case, and substantive appeal, were not of record in November 2010 nor are they currently of record.  However, the RO was able to retrieve service personnel records, service treatment records, VA treatment records, and VA examination reports relevant to the Veteran's initial rating claim.  The RO also informed the Veteran that it was unable to locate his original claims file and, therefore, such was being rebuilt.  The Veteran was given an opportunity to provide copies of any evidence he had previously submitted and to identify any VA or non-VA treatment providers who treated him for his left knee disability.  No response from the Veteran was received.  Moreover, after the issuance of the August 2009 supplemental statement of the case, the Veteran indicated later the same month that he had no other information or evidence to submit.  Therefore, while the Veteran's original claims file was lost or misplaced, the Board found that the RO had taken all appropriate steps to rebuild the file and had properly informed the Veteran that he may resubmit any evidence.  As such, in the circumstances of this case, the Board found that no prejudice resulted to the Veteran in proceeding in the adjudication of his initial rating claim, denying the claim in November 2010.  The Board finds that the same is true with regard to the current claim for a TDIU, as on remand the Veteran was requested to submit records demonstrating that he was unemployable due to his service-connected disability and further evidentiary development was also accomplished.

Additionally, the Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  In November 2010, the Board directed that the RO contact the Veteran to obtain the names and addresses of all medical care providers, VA and non-VA, who have treated him for his left knee disability and, thereafter, to obtain such identified records.  To date, no response to the Veteran has been received.  On remand, the RO was able to obtain further, updated records from the VA and records from his previous employer.  Additionally, duplicates of his SSA file were also associated with the claims file.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

The Veteran has also been afforded VA examinations in December 2002, October 2006, and July 2009 in order adjudicate his initial rating claim, and a VA examination on February 2011 in order to adjudicate his TDIU claim.  The Board finds that the examinations, most significantly his most recent TDIU examination, are adequate to determine whether a TDIU is warranted.  

Therefore, as the Board remanded the Veteran's TDIU claim in November 2010 in order to provide the Veteran proper notice with regard to his claim for TDIU, to obtain any further treatment records in support of his claim, as well as afford him a VA examination, and such directives have been substantially complied with, no further action is necessary in this regard.  See D'Aries, supra. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides a rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2011).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2011). 

Service connection is currently in effect for a left knee disability, rated as 20 percent disabling.  Thus, the Veteran does not meet the scheduler criteria for consideration of entitlement to a TDIU.  38 C.F.R. § 4.16(a) (2011).  The remaining question before the Board, then, is whether he is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disability and thus entitled to referral for consideration of a TDIU rating on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b) (2011). 

Notwithstanding the circumstances of not meeting the schedular criteria for TDIU under 38 C.F.R. § 4.16(a), all veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Indeed, a total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable solely by reason of service-connected disability on an extraschedular basis.  38 C.F.R. § 4.16(b).  In order to meet this standard, the record must show some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In this case, in his December 2010 claim for a TDIU, the Veteran reported that he had last worked full-time from 1995 to 2003 as a cook, and such was then verified by his previous employer.  He stated that he had become too disabled to work in 2003.  At his August 2005 hearing before the Board, he stated that his inability to work had begun with his knee pain and then had progressed to encompass a worsening of his cardiac disability, including elevated blood pressure and being hospitalized for congestive heart failure.  He was then told by his physician that he should go on disability.  His left knee would often lock up on him or give way when he was walking and he would fall.

 Turning the medical and lay evidence of record, the Veteran has been diagnosed with arthritis of the left knee.  Specifically, November 2003 and December 2004 X-rays revealed degenerative changes of the left knee.  Likewise, a February 2005 X-ray showed severe degenerative joint disease of the left knee without effusion or deformity. 

At the December 2002 VA examination, the Veteran complained of constant knee pain with increased pain with activities and weather changes.  The knee did not lock or give way.  It was noted that the Veteran had arthroscopic surgery in 1989.  He had swelling of the knee daily.  The Veteran did not use a brace when pain occurred.  Upon physical examination, the Veteran could extend to 10 degrees and flex to 90 degrees with marked crepitus and generalized tenderness.  The examiner noted that range of motion value was given correspondent to the Veteran's report of onset of pain.  Slight edema was noted throughout the examination.  There was no effusion or deformity.  Ligaments appeared intact.  The Veteran ambulated with a moderate limp and was unable to squat.  His functional losses included squatting and running.  He used to work as a cook for 26 hours per week but stated he could no longer work due to his knee condition.  

SSA records reflect that the Veteran was awarded disability benefits dating back to 2003 based upon his left knee disability as well as his obesity.  Those records reflect that on March 2005 vocational analysis, the Veteran was assessed to be unable to stand or walk for two hours in a work day and would have to alternate from standing and sitting every 15 minutes.  These findings constituted a "less than  sedentary residual functional disability."  It was considered that there were no jobs in the national economy that existed in significant numbers to which the Veteran could return.  Thus, his vocational outlook was considered unfavorable.  Accompanying records reflect that in January 2004, the Veteran was under physicians care for feeling sick for several months, with shortness of breath.  His legs and feet would become swollen.  He had recently been diagnosed with congestive heart failure.  He was diagnosed with congestive heart failure, chronic obstructive pulmonary disease, uncontrolled hypertension, and obesity.  

An October 2006 VA examination report reflects the Veteran's reports of chronic left knee pain on a daily basis and, for the prior year, he had been walking with a cane.  The examiner noted that the Veteran did not have flare-ups.  The Veteran could not do much walking, was unable to run and squat, and had trouble kneeling.  He would mostly spend his time sitting but he did try to get out a walk about half a mile a day to try to stay active.  He stated that he could no longer work as a cook because that job included standing on his feet for hours at a time.  He was unable to mow his lawn or rake leaves, but he could use a weeder for a few minutes at a time.  

Upon physical examination, the Veteran walked with a cane and had a slight limp favoring the left leg, but did not use a brace.  The left knee had some tenderness to palpation over the medial joint line and lateral joint line particularly.  He had mild swelling and effusion of the suprapatellar bursa.  The Veteran had severe crepitus involving the knee joint on manipulation of the knee.  He could extend the knee to zero degrees and flex to 90 degrees.  With repetitive movement of the left knee, the Veteran's flexion was reduced from 90 degrees to 85 degrees.  He had considerable pain in going through range of motion exercises of the knee and such pain increased with resistance to flexion or extension.  The examiner noted that the Veteran could still achieve the same range of motion, but it was quite painful.  His functional impairment was limited in that, with repetitive use of the knee, his flexion was reduced from 90 degrees to 85 degrees.  There was no ankylosis, instability, or subluxation.  The knee popped and there was crepitus, but it did not lock upon examination. 

VA treatment records reflect that in October 2007, the Veteran's current diagnoses included chronic congestive heart failure for which he was being followed by a private physician, diabetes mellitus with nephropathy, hypertension, morbid obesity, for which he was instructed to diet and exercise in order to lose weight, and bilateral knee pain.  A February 2008 nutritional consultation reflects that the Veteran had been walking on a treadmill for 40 minutes per day and had lost 16 pounds.  He had stopped doing so once a pacemaker was installed.  He was instructed to gradually add exercise to his regime when permitted.  

At the July 2009 VA examination, the Veteran complained of discomfort, pain, locking, giving out, and swelling of his left knee.  Upon physical examination, he walked with a waddling gait with pain in both knees with every step, worse on the left, and used a brace. The Veteran squatted to 80, 85, and 90 degrees with pain at the extreme each time.  There was marked patellofemoral crepitation and slight heat present. The Veteran's knee was stable and neurovascularly intact.  The examiner noted that the Veteran demonstrated incoordination, weakened movement, and excess fatigability that would have a major functional impact on his mobility.  He stated that a big part of such was his massive weight with his body mass index over 50 and morbid obesity.  The Veteran showed additional limitations with repetitive testing.  The examiner also noted that the Veteran described flare-ups, but, as he did not see him during them, he could not comment on them.  The Veteran had no ankylosis in the knee.  He had moderately severe degenerative arthritis, but did not have any instability or subluxation.  The examiner observed that the Veteran's knee locked fairly frequently, at least once a week per his self-report, and had effusion of mild degrees, which was present on examination. 

On February 2011 VA TDIU examination, the Veteran denied any recent surgery to his left knee.  He reported having intermittent left knee pain on a daily basis brought on mainly from walking or lying with his knee in a certain position.  He had knee stiffness twice per week mainly when he was lying down or with prolonged standing.  The knee swelled about every other week.  It would lock up about twice weekly, without instability.  Flare-ups would occur with the above-described activities.  There was no additional weakness, instability, or additional loss of motion on flare-ups.  He could sit for about 20 to 30 minutes before he experienced some stiffness in the knee.  There was no frank pain in the knee from prolonged sitting.  He could stand for 30 minutes.  He could walk one block before he would have to get off of his knee.  He used a cane intermittently on a daily basis.  He did not use a knee brace.  He had a history of right knee arthritis as well as chronic congestive heart failure.   In the past, he has worked as a horse walker, a mechanic, and a cook.  He was assessed to be morbidly obese.  His gait was slow but normal.  There was no limp.  Motor strength was normal in the lower extremities without deficit or atrophy.  Sensory examination was normal.  Reflexes were 2+, bilaterally.  There was no swelling or redness on examination.  There was no evidence of ligament laxity in ether knee.  Range of motion of the left knee was from 0 degrees on extension to 95 degrees on flexion.  After reviewing the claims file, the examiner concluded that the Veteran was capable of seeking sedentary-type employment due to his decent educational history, having completed high school, and his ability to learn, as described in his employment history.  With regard to his left knee, he was observed to be able to stand from a seating position easily and walked freely.  He was neuromuscularily intact regarding the knees.  That would mean that he was able to walk short distances and be able to move about a sedentary occupation.  He would be limited in his previous type of employment due to his left knee disability.  However, the examiner felt that due to the Veteran's education, knowledge, ability to learn, as well as his remaining knee function, he was capable of sedentary-type employment.  

After thoroughly reviewing the claims file, the Board finds that the evidence does not show that referral for consideration of a TDIU rating is warranted.  While the Veteran's service-connected disability has been found to impact his daily and occupational functioning, such as trouble with lifting, decreased mobility, and pain, the Board finds that those symptoms were considered in the 20 percent rating assigned for his left knee disability.  The Board finds that the evidence of record fails to support a finding of that he is unemployable due solely to his service-connected disability.   Specifically, on February 2011 VA examination, the examiner physically examined the Veteran and reviewed the claims file when finding that the Veteran was capable of sedentary employment.  In so concluding, the examiner determined that the Veteran's left knee disability was not so severe as to prevent him from being able to move about in a sedentary job and that fact, coupled with his educational background and proven ability to learn on the job, made it so that there was the possibility for gainful employment.  The examiner did not find that the Veteran's left knee disability, on its own, prevented the Veteran from working and that the Veteran was observed to be able to walk, sit, and stand without assistance.  These findings comport with the other VA examinations of record which demonstrate that although the Veteran suffered from locking and popping of the left knee, as well as pain, he was able to walk each day and sit, as long as he was permitted to switch positions when necessary.   The treatment records also support that conclusion, as the Veteran was noted to be exercising in order to lose weight, in terms of walking on a treadmill, and the Veteran was advised to exercise as tolerated.  Moreover, while his nonservice-connected disabilities have been described as having a chronic impact on his ability to function, his left knee disability has been consistently described as stable.  

With regard to the March 2005 SSA record that stated that the Veteran's disability picture was one of less than marginal occupational functioning when taking into consideration the available work in the national economy, the Board finds that that opinion is less probative than the evidence discussed above and therefore does not raise the claim to extraschedular status.  In so finding, the Board notes that there is no indication the conclusion was based solely on the Veteran's left knee disability.  The Board observes that the Veteran also suffers from a number of other chronic and debilitating disabilities that impact his ability to move.  Such a distinction is imperative when determining entitlement to a TDIU because the criteria for a TDIU takes into consideration the service-connected disability only, aside and apart from the nonservice-connected disabilities.  Furthermore, the conclusion is broad in nature and does not explain how the Veteran's disabilities precluded even sedentary employment in light of the findings that he could indeed walk and sit, just on a limited basis.  Thus, the Board finds that the March 2005 SSA record is less probative and persuasive and does not take the Veteran's disability picture out of the norm such that extraschedular consideration would be appropriate.  Rather, the Veteran's left knee disability has been shown to result in pain and limited movement, as well as locking, but with no instability or any severe limitation of range of motion.  When taking into consideration the February 2011 VA opinion, which comports with the majority of the evidence of record and demonstrates the Veteran's ability to walk, sit, and stand for short periods of time throughout the day, the Board finds that sedentary employment is possible in this case.  

Thus, in the absence of any evidence of unusual or exceptional circumstances beyond that that contemplated by the assigned scheduler disability evaluations, a referral for consideration of a TDIU on an extraschedular basis is not warranted, and the preponderance of the evidence is against the claim.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 


ORDER

A TDIU is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


